PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thompson, Robert, B.
Application No. 16/922,755
Filed: 7 Jul 2020
For: HYBRID GAS-PISTON RIFLE AND BARREL NUT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO CORRECT NAME OF APPLICANT AND NAME OF ASSIGNEE (37 CFR § 1.182)” filed July 31, 2020.

On petition, petitioner seeks to remove Michael M McGaw as the applicant and assignee and identify the inventor, Robert B. Thompson, as the correct applicant. Petitioner refers to MPEP 605(III) as establishing the relief requested. 

Petitioner is correct that the filing of a petition under 37 CFR 1.182 is the correct remedy for deleting an incorrectly named party as an applicant-assignee where the named inventor neither assigned nor was under an obligation to assign to that party, and the party is not a sufficient proprietary interest party. The petition must be accompanied by the fee under 37 CFR 1.17(f), a corrected application data sheet (ADS) specifying the name of the actual applicant and assignee, and an adequate explanation regarding the identification of a party as the applicant who was not the actual applicant. 

Here, applicant submitted a petition under 37 CFR 1.182, a petition fee of $35 in the micro entity amount, a corrected ADS, and an explanation regarding the identification of the party as the applicant who was not the actual applicant. 

The Office notes the micro entity fee under 37 CFR 1.17(f) is $105, not $35.1 Therefore, the petition fee is insufficient. Petitioner has not authorized the Office to charge a Deposit Account for the fee deficiency. In view of the lack of complete payment of the fee under 37 CFR 1.17(f) and an outstanding balance of $70 due for the petition fee, the Office must dismiss the petition for insufficient fee payment.

The petition under 37 CFR 1.182 is DISMISSED. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web2

Telephone inquiries related to this decision may be directed to the undersigned at (571) 
272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 The micro entity fee under 37 CFR 1.17(h) is $35; however, the required fee for filing a petition under 37 CFR 1.182 is set forth in 37 CFR 1.17(f) (i.e., $105 micro entity).
        2 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)